Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 17-23 are pending. Claim 16 has been cancelled.
The objections to the claims are withdrawn in light of the amendments.
The rejection of claims 1, 12, 13 and 16 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the amendments.
The rejection of claims 2 and 7-11 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the amendments.
The rejection of claim 16 is under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the cancellation of the claim. 
The rejection of claim(s) 1-4, 6-7, 9-10, 12-13 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al (2010, Bioscience, Biotechnology, and Biochemistry, 74:2348-2351) is withdrawn because Kuroda et al does not disclose all of the limitations of instantly amended claims 1, 12 and 13: Kuroda et al discloses only a 
The rejection of claims 1, 3, 5, 8-9 and 11under 35 U.S.C. 103 as being unpatentable over Kuroda et al (2010, Bioscience, Biotechnology, and Biochemistry, 74:2348-2351) in view of Lau et al (2009, Biotechnology Advances, 27:1015-1022) is withdrawn for the reasons as set forth supra in section 7.

Election/Restrictions
Applicant elected the species of SEQ ID NO: 3 in the response dated 13 May 2020. Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a) and was deemed proper and made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-15 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Claims 12-15 are drawn to a plant stably transformed with a construct comprising a terminator element of SEQ ID NO: 3 operably lined to a heterologous nucleic acid in the genome of the plant that reduces expression of the heterologous nucleic acid and a method of modifying the expression of an endogenous gene with said terminator element that is operably linked to modify expression of said gene.
The specification describes that the Oryza sativa UBI was cloned and operably linked to the GUS gene and showed approximately a two-fold increase in expression as compared to the control (p. 18, Example 1; see also p. 19, last ¶; see Table 4).
The specification also describes that a functional fragment of the claimed transcriptional terminator can be any subset of contiguous nucleotides thereof, and can vary in size from about 50 to about 100 nucleotides in length (p. 11, last ¶ bridging p. 12).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.

This description is critical in light of the state of the art. For example, Kuroda et al describe that a recombinant DNA construct comprising a promoter and a terminator of polyubiquitin 1 (ubi1) and an endogenous gene from cv. Nipponbare leads to increased expression as opposed to reducing or “modifying” expression of a heterologous polynucleotide sequence operably linked to the terminator as encompassed by instant claims 12-15 (2010, Bioscience, Biotechnology, and Biochemistry, 74:2348-2351; p. 2348, col. 2, ¶ 1). 
Moreover, the specification has failed to specifically describe the use of Cas9 endonuclease to introduce a terminator to successfully modify the expression of an endogenous plant gene which is critical in light of the state of the art: there have been few traits introduced by CRISPR knock-in, and Cas and Cas-like proteins are available but their impact on gene knock-in remains to be tested and is dependent upon delivery strategy and plant species (Collonnier et al, 2017, Methods, 121-122:103-117; see p. 104, col. 1, ¶1; see p. 107, ¶2 and 3; see also p. 113, col. 2)
Thus, based on the failure of the specification to describe the plant as encompassed by instant claim 12 or the methods as encompassed by instant claims 13-15, and the state of the art which describes that the terminator as encompassed by the instant specification would be expected to increase, not decrease expression, of a 
Therefore, without a further description of the methods as claimed, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because they are now amended to SEQ ID NO: 3 (Applicant response dated 13 January 2021, p. 4, last ¶ and p. 5, ¶ 1).
Applicant’s argument is not found to be persuasive for the reason as set forth above: the specification fails to describe that the construct as claimed reduces expression of a heterologous nucleotide sequence or wherein the construct is capably of modifying expression of an endogenous gene in a plant.
Moreover, the art describes that the claimed terminator increased expression as opposed to reducing or “modifying” expression of a heterologous polynucleotide 
Finally, the specification has failed to specifically describe the use of Cas9 endonuclease to introduce a terminator to successfully modify the expression of an endogenous plant gene which is critical in light of the state of the art: there have been few traits introduced by CRISPR knock-in, and Cas and Cas-like proteins are available but their impact on gene knock-in remains to be tested and is dependent upon delivery strategy and plant species.
Therefore, it is still determined that claims 12-15 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al (Pub. No. US 2017/0121722).
Claims 1-11 and 17-23 are drawn to a recombinant DNA construct comprising SEQ ID NO: 3 functioning as a transcriptional terminator operably linked to a heterologous polynucleotide and further comprising a promoter operably linked thereto wherein the plant is maize, seed comprising said construct, a method of transforming a plant comprising introducing said construct into a regenerable plant cell, regenerating the plant and obtaining progeny therefrom. 
Anand et al disclose a DNA construct corresponding to SEQ ID NO: 92 comprising an OS-UBI terminator operably linked to a polynucleotide and a promoter as encompassed by instant claims 1-8, 17, 18 and 20-23 (p. 42, Table 1). The terminator comprised in the DNA construct of SEQ ID NO: 92 has 100% sequence identity to SEQ ID NO: 3 of the instant invention (see Attachment A).
Plant such as maize with seed/progeny derived therefrom can be transformed with said DNA construct as encompassed by instant method claims 9-11 and 19 (e.g., see p. 2, ¶ 0008; see also ¶ 0050-0061 beginning at p. 17).
et al.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
	
	



ATTACHMENT A

Alignment of SEQ ID NO: 92 from Anand et al with SEQ ID NO: 3 of the instant invention
US-15-249-318-92
; Sequence 92, Application US/15249318
; Publication No. US20170121722A1
; GENERAL INFORMATION
;  APPLICANT: Pioneer Hi-Bred International, Inc.
;  APPLICANT:Anand, Ajith
;  APPLICANT:Arling, Maren L
;  APPLICANT:da Silva Conceicao, Alexandre
;  APPLICANT:Gordon-Kamm , William
;  APPLICANT:Hastings, Craig E
;  APPLICANT:Hoerster , George J
;  APPLICANT:Klein, Theodore M
;  APPLICANT:La Rota , Carlos M
;  APPLICANT:Lowe, Keith S
;  APPLICANT:Tiwari, Shiv B
;  APPLICANT:Wang, Ning
;  APPLICANT:Wu, Xinli E
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR RAPID PLANT TRANSFORMATION
;  FILE REFERENCE: 6752
;  CURRENT APPLICATION NUMBER: US/15/249,318
;  CURRENT FILING DATE: 2016-08-26
;  PRIOR APPLICATION NUMBER: 62/248578
;  PRIOR FILING DATE: 2015-10-30
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 92
;  LENGTH: 13820
;  TYPE: DNA
;  ORGANISM: artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic construct
US-15-249-318-92

  Query Match             100.0%;  Score 950;  DB 67;  Length 13820;
  Best Local Similarity   100.0%;  
  Matches  950;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCTGCTGCTGTTCTAGGGTTCACAAGTCTGCCTATTTGTCTTCCCCAATGGAGCTATGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9321 AGCTGCTGCTGTTCTAGGGTTCACAAGTCTGCCTATTTGTCTTCCCCAATGGAGCTATGG 9380

Qy         61 TTGTCTGGTCTGGTCCTTGGTCGTGTCCCGTTTCATTGTGTACTATTTACCTGTAATGTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9381 TTGTCTGGTCTGGTCCTTGGTCGTGTCCCGTTTCATTGTGTACTATTTACCTGTAATGTG 9440

Qy        121 TATCCTTAAGTCTGGTTTGATGGTGTCTGAAACGTTTTGCTGTGGTAGAGCAGCATGGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9441 TATCCTTAAGTCTGGTTTGATGGTGTCTGAAACGTTTTGCTGTGGTAGAGCAGCATGGAA 9500

Qy        181 GAACTATAATGAATAAGTGATCCCTAATCATTGTGTCCAAATTTTGCTTCTGCTATACCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9501 GAACTATAATGAATAAGTGATCCCTAATCATTGTGTCCAAATTTTGCTTCTGCTATACCC 9560

Qy        241 TTTTGTGCTGTTTCTTATGTTTTGCTTAAAAATTTGATCTGACAAACAAATTTGTCTAAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9561 TTTTGTGCTGTTTCTTATGTTTTGCTTAAAAATTTGATCTGACAAACAAATTTGTCTAAA 9620

Qy        301 TTATGCTCTTGTTCTGACTGTGTACTGTACACATTTGTATTGCTACCGGTTTGGCACATA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9621 TTATGCTCTTGTTCTGACTGTGTACTGTACACATTTGTATTGCTACCGGTTTGGCACATA 9680

Qy        361 GTTTTCTCTTTGATTGCAGATCAAACCCTTCTGATTGCAGATTGCTTGGCTATGGCTGAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9681 GTTTTCTCTTTGATTGCAGATCAAACCCTTCTGATTGCAGATTGCTTGGCTATGGCTGAT 9740

Qy        421 GTGCTCACTGTTCTTCTTTAGCTTGTATATTGCTGATGGTGGCTTGGCTACGGCTGAAAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9741 GTGCTCACTGTTCTTCTTTAGCTTGTATATTGCTGATGGTGGCTTGGCTACGGCTGAAAA 9800

Qy        481 AGTTGCTGCTGCGCCGACTTGGCAACTGTTGCTCCAGTAATGCTTTGTCCTCTCTTCCTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9801 AGTTGCTGCTGCGCCGACTTGGCAACTGTTGCTCCAGTAATGCTTTGTCCTCTCTTCCTA 9860

Qy        541 GCCGCCGACTTGGCACTTGGCAGCTGTTGCTCCTGTAATGCGTTGTTATCTCTTATCTCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9861 GCCGCCGACTTGGCACTTGGCAGCTGTTGCTCCTGTAATGCGTTGTTATCTCTTATCTCT 9920

Qy        601 TGAGATGTACTATGATTTTGAGGCTGTTTGACTTGTGCCAGATTGCCAGTGCTGATGCTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9921 TGAGATGTACTATGATTTTGAGGCTGTTTGACTTGTGCCAGATTGCCAGTGCTGATGCTA 9980

Qy        661 TATTATCTCAGGTTTTTATGCTAGTATATGTTTTACTGTGTGCTGCCTGTGTCGAGTTAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       9981 TATTATCTCAGGTTTTTATGCTAGTATATGTTTTACTGTGTGCTGCCTGTGTCGAGTTAC 10040

Qy        721 GTAATCTATTGAACCGCTATGCGTGTTGATGCCCTGTTGTTGCTTGCCAGATTGATGCCC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      10041 GTAATCTATTGAACCGCTATGCGTGTTGATGCCCTGTTGTTGCTTGCCAGATTGATGCCC 10100

Qy        781 CTGTTGCTTGCAGCTTGCAAGCTGTAGTGAAATCCTAAAATTCGAAACCAAATCTATTCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      10101 CTGTTGCTTGCAGCTTGCAAGCTGTAGTGAAATCCTAAAATTCGAAACCAAATCTATTCT 10160

Qy        841 GAACTTTTGAAGATCTGTGATGTCCGGAAGAAAAGATTCAAACAGATAAACGGGACTCTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      10161 GAACTTTTGAAGATCTGTGATGTCCGGAAGAAAAGATTCAAACAGATAAACGGGACTCTC 10220

Qy        901 CAGAATCTATAAAATAAATGATCGACAAACGCTTTGCTTTGGTAGGCTTC 950
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db      10221 CAGAATCTATAAAATAAATGATCGACAAACGCTTTGCTTTGGTAGGCTTC 10270